Title: To James Madison from Jacob Wagner, 10 August 1803
From: Wagner, Jacob
To: Madison, James


Dear Sir
Department of State 10 Augt. 1803.
Enclosed are some private letters and all the public communications of importance enough to meet your eye. I have transmitted a copy of the protest, respecting the impressment of William Blake, to Mr. Thornton in a private letter, intimating that I should forward the original to you. With respect to the other protest, which accompanies it, it relates no very great wrong, as the impressed lad was French and he was taken in a French port: I nevertheless consider it as an infraction of principle, in as much as it is to be presumed he had entered the American vessel voluntarily in consequence of a contract, which perhaps the French Officers had no right, derived even from their own municipal regulations, to constrain him to violate.
Very serious inconveniences daily arise from the circumstance that there is no officer at the seat of Government entitled to frank letters and packages for another Department than that to which he belongs. I have had a conversation with the assistant postmaster General on this subject, and being satisfied of the propriety of his declining to do it and that neither of the officers of the Treasury is capable of any more accommodation than himself in this respect, I have been constrained very reluctantly to ask you to frank the blanks which accompany this. Genl. Dearborn will return in a week or two, when the difficulty will be removed. With perfect respect & esteem I have the honor to remain Dr Sir, Your faithful obed. servt.
Jacob Wagner
 

   
   RC (DLC). Docketed by JM. Enclosures not found.



   
   Thornton replied to Wagner’s letter on 18 Aug. 1803 (DNA: RG 59, NFL, Great Britain, vol. 2; 2 pp.) and informed the latter that he had sent the protest to John Hamilton, British consul at Norfolk, so that William Blake might be retrieved from the British frigate. Thornton also requested that Wagner write to Boston for some proof of Blake’s American citizenship, which State Department clerk Daniel Brent did early the next year (see Brent to Benjamin Lincoln, 15 Feb. 1804 [DNA: RG 59, DL, vol. 14]).


